UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 333-134987 TETRAGENEX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) DELAWARE 22-3781895 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6901 Jericho Turnpike, Suite 221 Syosset, NY 11791 (Address of principal executive offices)(Zip Code) (516) 855-4425 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes þNo Number of shares outstanding of Issuer’s common stock, $0.001 par value, outstanding on August 15, 2010: 18,798,348 TABLE OF CONTENTS PART I: FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 PART II: OTHER INFORMATION 6 ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. REMOVED 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 7 SIGNATURES 8 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Index to Financial Statements Page Unaudited Condensed Balance Sheet as of June 30 , 2010 and Audited Balance Sheet as of December 31, 2009 F-1 Unaudited Condensed Statement of Operations for the Three and Six Month Periods ending June 30, 2010 and 2009 F-2 Unaudited Condensed Statement of Cash Flows for the Six-MonthPeriods Ended June 30, 2010 and 2009 F-3 Notes to Unaudited Condensed Financial Statements F-4 1 TETRAGENEX PHARMACEUTICALS, INC. BALANCE SHEET December June 31, 2009 30, 2010 (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Other Receivable - Prepaid insurance and other current assets Property and equipment, net Security Deposit Patents, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Notes payable Accounts payable and accrued expenses Accrued interest Total current liabilities Long term liability Notes payable Total liabilities Commitments and contingencies Stockholders' equity Class A preferred stock - $.01 par value - 5,000,000 15,926,126 and 18,798,348 shares issued and outstanding respectively - - Common stock - $.001 par value - 50,000,000 shares authorized 15,926,126 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity ) ) $ $ The accompanying footnotes are an integral part of the financial statements. F-1 TETRAGENEX PHARMACEUTICALS, INC. STATEMENTS OF OPERATIONS Three months ended June 30, Six months ended June 30, Revenue (unaudited) (unaudited) Contract revenue $
